Citation Nr: 1648244	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  14-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Service connection for bilateral eye cataracts.  

2.  Service connection for arthritis of the right-hand fingers.

3.  Service connection for arthritis of the left-hand fingers.

4.  Service connection for residuals of a right hip replacement.

5.  Service connection for a left hip disorder. 

6.  Entitlement to service connection for a respiratory disability, to include asbestosis. 

7.  Entitlement to an evaluation in excess of 0 percent for a bilateral hearing loss disability. 

8.  Entitlement to an evaluation in excess of 0 percent for residuals of left varicocele surgery with postoperative scar.

9.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, Son


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee, and Roanoke, Virginia, respectively.  Jurisdiction presently resides with the RO in Roanoke, Virginia.

Additional evidence with respect to a respiratory disorder has been associated with the claims file since the last RO adjudication in June 2014.  This evidence is either duplicative of the evidence already of record or it is not pertinent to the issue of a respiratory disorder.  With respect to the other issues on appeal, the Veteran or his representative submitted additional evidence since the last adjudication in May 2016.  Neither the Veteran nor his representative requested in writing that this additional evidence be reviewed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may review the additional evidence in the first instance.  See 38 U.S.C.A. § 7105(e) (2016).

In September 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a respiratory disorder, the evaluation of a bilateral hearing loss disability, and entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral cataract disorder was not manifest during service and is not shown to be attributable to service.

2.  A right-hand finger disorder was not manifest during service, and is not shown to be attributable to service.  Arthritis was not manifested in service or within the one-year presumptive period following service.  

3.  A left-hand finger disorder was not manifest during service, and is not shown to be attributable to service.  Arthritis was not manifested in service or within the one-year presumptive period following service. 
 
4.  A right hip disorder was not manifest during service, and is not shown to be attributable to service.  Arthritis was not manifested in service or within the one-year presumptive period following service.  

5.  A current left hip disorder is not shown.

6.  The Veteran's status post varicocele surgery is asymptomatic, and his post-operative scar is occasionally painful.


CONCLUSIONS OF LAW

1.  A bilateral cataract disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A right-hand finger disorder was not incurred in or aggravated during service and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  A left-hand and finger disorder was not incurred in or aggravated during service and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  A right hip disorder was not incurred in or aggravated during service and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  A left hip disorder was not incurred in or aggravated during.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

6.  The criteria for a compensable disability rating for residuals of left varicocele surgery with postoperative scar have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b, 4.118, Diagnostic Codes (DCs) 7599-7525, 7804 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by pre-adjudicatory letters sent to the Veteran in November 2012 (asbestos claim) and June 2014 (all other claims).  With respect to the initial rating for residuals of left varicocele surgery with postoperative scar, additional notice is not required for the downstream elements of assigning an initial disability rating.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); VAOPGCPREC 8-2003 (May 5, 2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, military personnel records, hearing testimony and lay statements have been associated with the record.  There are no outstanding requests to obtain any known and available records for which the Veteran has identified and authorized VA to obtain on his behalf.

In March 2015, VA afforded the Veteran an examination regarding the severity of his residuals of left varicocele with postsurgical scar.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and provided information sufficient to evaluate the severity of the disability.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This examination report has been supplemented by the Veteran's testimony.

VA has not afforded the Veteran medical examination and/or opinion relating to his claims of service connection for a bilateral cataracts disorder, a right and left hand finger disorder, and a right and left hip disorder.  The Board finds that such examination and/or opinion is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further below, there is no credible evidence of persistent and/or recurrent symptoms of disability since service, or evidence suggesting that bilateral cataracts, a right and left hand finger disorder, and a right and left hip disorder are attributable to event(s) in service.  The Veteran contends that the motions related to his duties and exercise in service and walking on steel decks caused his hip disorder, that welding and asbestos caused his eye disorders, and that the constant use of his hands as a cook for washing dishes and the alternation of cold and hot water caused his hand and finger disorders.  However, there is no competent evidence suggesting an association between these activities and the current disabilities.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a conclusory generalized statement that a service illness caused his present medical problems was insufficient to trigger duty to provide medical examination as this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case).  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of Service Connection Claims

The Veteran claims entitlement to service connection for a right hip total hip replacement, for bilateral cataracts, and for a bilateral finger disorder.  In the September 2016 Board hearing, the Veteran conceded that there was no current disorder of his left hip.  The Veteran contends that the motions related to his duties and exercise in service and walking on steel decks caused his hip disorder, that welding and asbestos caused his eye disorders, and that the constant use of his hands as a cook for washing dishes and the alternation of cold and hot water caused his hand and finger disorders.  See June 2016 substantive appeal.

Service treatment records are negative for complaints of or treatment for any of the foregoing.  One exception is an in-service eye examination which showed the Veteran complained of slightly blurred vision.  The findings indicated no vision correction was required.  Otherwise, the findings were unremarkable.  An August 1971 report of medical examination found all systems evaluated were normal.  The report of medical examination at separation from service noted abnormalities involving marks and scars, uncorrected right eye vision of 20/50 due "refraction" and hearing loss.  There was no identified of any other abnormalities.
 
The Board observes that VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990).

Post service, private treatment records show the Veteran underwent a right total hip replacement in June 2012 secondary to arthritis.  June 2012 private treatment records show a history of right eye cataract removal in 2008.  The Veteran submitted photographs of his hands showing the tips of his middle and ring fingers bent sideways.  In a May 2015 VA treatment note, the Veteran stated his hand joint deformities had been present since he left the service.  He denied any history of systemic arthritis disease. The joint deformities were evaluated as probable osteoarthritis.  At the hearing, the Veteran also indicated that he started noticing hip pain in June 2011.  He also said that after he served some time, he felt like he was having difficulties with his hip. 

Here, the Board finds the Veteran's statements as to the onset of his claimed disabilities to be vague.  He appeared to report to a VA physician that his hand deformities, which are obvious to view when looking at the photographs, were present during service.  However, the examiner upon service discharge identified several abnormalities, but made no mention of hand deformities nor did the Veteran report such.  His testimony regarding the onset of right hip pain and cataracts is not specific.  At the hearing before the undersigned, he appeared to report the onset of right hip pain in 2011.  Overall, the Veteran's vague recollections are not consistent with the service treatment records or the post service record which does not reflect treatment for any of the claimed disorders until many decades after service discharge.  Thus, the Board concludes that there is no credible evidence that any of the claimed disabilities have been persistent and/or recurrent since service, or manifested in service or within a one-year period following service.

With respect to the Veteran's contentions as described above as to the causes of his disorders, the Board finds that the Veteran's statements are not competent evidence of a link between service and his current disabilities.   The Veteran does not have sufficient knowledge, skill, or experience in evaluating medical disabilities.  An opinion about a link between the disorders and service, in this case, is not something that is susceptible to lay observation.  Finally, there is no indication that the Veteran was reporting the diagnosis of a medical professional.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had manifestations of cataracts, a right hip disorder, and a bilateral finger or hand disorder in service or within one year of separation from service.  There is also no showing of a current left hip disorder which is attributable to service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).




Analysis of Disability Rating

The Veteran's residuals of left varicocele surgery with postoperative scar are noncompensably evaluated under DC 7599-7525.  The Diagnostic Codes indicate rating by analogy to DC 7525, for chronic epididymo-orchitis.

DC 7525 provides that chronic epididymo-orchitis shall be rated under the criteria for urinary tract infection, or, for tubular infections, it should be rated according to 38 C.F.R. § 4.88b (infectious diseases, immune disorders, and nutritional deficiencies) or 38 C.F.R. § 4.89 (ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968), whichever is appropriate.  See 38 C.F.R. § 4.115b, DC 7525. 

The rating criteria for urinary tract infection provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction.  38 C.F.R. § 4.115a.

Turning to the merits of the claim, the pertinent evidence includes the March 2015 VA male reproductive system conditions examination.  The examination resulted in normal findings.  No voiding dysfunction, no history of recurrent symptomatic urinary tract or kidney infections, no erectile dysfunction, and no chronic male reproductive organ infections were found.  The male reproductive organs were found to be normal.  A scar was present which the examiner found not to be painful or unstable, and for which the total area was 6 square inches or less.

At the hearing in September 2016, the Veteran generally denied any residuals other than occasional painfulness of his surgical scar (which is addressed below).

Considering the totality of evidence in light of the criteria noted above, the Board finds that the preponderance of the evidence weighs against a finding that the residuals of the Veteran's left varicocele with postoperative scar warrants a compensable rating under DC 7525.  The evidence does not reflect any symptoms including long-term drug therapy, hospitalizations, or intermittent intensive management, urinary symptoms, or impairment of the Veteran's renal function. Furthermore, the Veteran has not been diagnosed with a tubular infection, nor an infectious disease, immune disorder or nutritional deficiency; 38 C.F.R. § 4.88b is therefore inapplicable.  Additionally, the Veteran is not currently and was not, as of August 19, 1968, service-connected for inactive nonpulmonary tuberculosis; 38 C.F.R. § 4.89 is also inapplicable.

The Board has considered whether a compensable rating may be warranted under other potentially applicable DCs, but finds that other DCs are unavailing to the Veteran, based on the evidence of record.  See 38 C.F.R. § 4.115b, DCs 7500-7542.

With respect to the scar, the Veteran has reported that at certain times, especially with weather changes or bad weather, the scar is painful.  

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802.

DC 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, DC 7805.

The Veteran reported in the Board hearing that the varicocele residuals were painful in bad weather.  The Board considers the scar as included in the varicocele residuals.  However, the March 2015 VA examiner found that the Veteran's scar was not painful based upon interview of the Veteran and objective examination.  At best, the lay evidence reflects that the surgical scar is occasional painful, but not chronically painful.  In treatment records, the Veteran has not reported a painful scar but has rather denied the presence of pain.  See, e.g., May 2015 VA treatment records.  Overall, the Board finds that the lay and medical evidence does not show that the frequency, severity and duration of the occasional painful scar flares meets or more nearly approximates the criteria for a painful scar under DC 7805.  Additionally, the Board finds no credible evidence that the scar results in any functional limitation of an affected part.

With respect to an extraschedular rating under 38 C.F.R. § 3.321(b), the applicable rating criteria are adequate because the rating criteria contemplate the discrete manifestations of the Veteran's varicocele residuals and postoperative scar.  Indeed, the varicocele residuals are asymptomatic and the criteria for evaluating scars contemplate pain.  Moreover, higher evaluations are available for greater degrees of disability.  The rating criteria are thus adequate to evaluate the disabilities and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

With respect to whether extraschedular consideration is warranted based upon the combined effects of service-connected disabilities, the Board defers consideration of this aspect of the claim pending additional development of the hearing loss claim.

ORDER

Service connection for a bilateral cataract disorder is denied.

Service connection for a right-hand finger disorder is denied.

Service connection for a left-hand finger disorder is denied.

Service connection for a right hip replacement is denied.

Service connection for a left hip disorder is denied.

A compensable evaluation for residuals of a left varicocele with postoperative scar is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  With respect to the evaluation of hearing loss, at the Board hearing, the undersigned Veterans Law Judge observed the Veteran's difficulty with hearing.  Therefore, there is an indication of possible worsening since the last VA audiology examination.  Accordingly, a new examination is warranted.

With respect to a respiratory disorder to include asbestosis, there is conflicting evidence as to whether asbestosis is present.  Thus, a VA examination to evaluate the Veteran's respiratory disorder, which has not previously been provided, is warranted.

The issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities is inextricably intertwined with the other issues on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since May 2016.

2.  Schedule the Veteran for a VA audiology examination to determine the current severity of the Veteran's hearing loss disability.

3.  Schedule the Veteran for a VA respiratory disorders examination to determine the nature and etiology of the Veteran's respiratory disorder.  After reviewing the record, the examiner should render the following opinions:

a.  Identify all respiratory disorders indicated by the record and examination.  The examiner should specifically discuss whether the Veteran meets the criteria for asbestosis, and should reconcile any findings with the September 2011 private pulmonary function testing as well as June 2011 physician interpretation of a chest x-ray findings of calcification of pleural surface suggestive of asbestosis and a July 2011 assessment of COPD versus asbestosis.

b. For each currently diagnosed respiratory disorder, to include asbestosis, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service, to include any exposure to asbestos while working aboard Naval ships.  Please specifically consider the Veteran's report that he stopped smoking in January 1986.
	
4.  If asbestosis is found on VA examination, conduct development to determine whether asbestos was used in the crew quarters onboard the Naval ships on which the Veteran served.

5.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


